Title: John Adams to Abigail Adams, 10 June 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris June 10. 1783

Day after day, Week after Week, Month after Month, roll away and bring Us no News. I am So weary of this idle useless Time, that I dont know what to do with myself. I dont wonder that People who have So much more of Such Time, than has fallen to my Share, have recourse to Play for dissipation.
I find myself in the Same Situation with my Lord Chesterfield who Says in one of his Letters, that he had a dangerous Fever in Holland, that after his Recovery the febrific humour fell into his Legs which Swelled to Such a degree as to be very troublesome to himself and all who came near him. That upon his Return to England he consulted Mead, Broxholme and Arbuthnot who were ignorant of his Disorder and did him no good but on the contrary increased the Swelling by improper Applications of Poultices &c. That he then consulted a surgeon who told him his Evil proceeded from a Relaxation of the skin and that he must bath his Legs, every Morning in Brine from the Salters in which Meat had been pickled, as warm as he could bear it. He followed this Advice and in three Weeks all his Symptoms disappeared and never returned.
My Swelling has never been So violent, but it is not yet cured. If I increase my Exercise, beyond the usual degree, it returns in same degree. I know not where to find the Brine, and have never done any Thing for it but Walk every day. But this Weakness in the Ankles is not all. I am vexed with other Relicks of that fever, which are very troublesome. They appear in sharp fiery humours which break out in the back of my Neck and in other Parts of me and plague me, as much as the Uncertainty in which I am in of my future destination. Let me get home and I will take Care how I run away again.
It is now 3 Months Since Barney arrived in Philadelphia and We have no answers to any of our Letters. What is the Meaning of it?
